Citation Nr: 0411834	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim of entitlement to service connection for 
PTSD.

As will be discussed below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The veteran is advised that VA will notify him if further 
action is required on his part.  


REMAND

The veteran's service personnel records show that he served 
from June 30, 1970 to May 7, 1971 in the Republic of Vietnam.  
His DA 20 Form shows that during this period he was a baker 
in the United States Marine Corps (USMC) and was stationed in 
Da Nang, Vietnam, with a Marine aviation unit.  This unit is 
listed in his service personnel records under the 
abbreviation "MABS-11, MAG 11, 1st Marine Airwing."  
According to the veteran's oral and written testimony, he was 
stationed at a Marine airfield in Da Nang where he was 
exposed to incoming enemy small arms fire, rocket fire and 
mortars.  During one of these attacks, a nearby dwelling was 
struck by enemy artillery and some fellow Marines were 
killed.  He also reported that he witnessed a helicopter 
explode and crash while attempting to land at the base in or 
around June - July 1970 and that he saw a Vietnamese youth 
ride into the base on a motorbike and attack a truck with a 
grenade, killing several soldiers in the vehicle.  The 
veteran stated that he was unable to recall the names of any 
fellow soldiers who were killed in Vietnam during his tour of 
duty.  The veteran contends that the stress of coming under 
fire or of contemplating the possibility of death while 
carrying out his duties resulted in his current PTSD 
diagnosis.  VA medical records associated with the claims 
file show that the veteran has a current diagnosis of PTSD 
linked to his stressor accounts.  A remand is therefore 
warranted so that copies of the records of the daily events 
at MABS-11, MAG 11, 1st Marine Airwing, for the period from 
June 30, 1970 to May 7, 1971 may be obtained from the USMC 
Historical Center, Archives Center, in Washington, D.C., in 
order to verify the veteran's alleged stressor.  These 
records should be screened to look for reports relating to 
enemy activity at or near the USMC airbase in Da Nang, 
Vietnam.

We note that the veteran's claims folder indicates that he is 
currently in receipt of disability benefits from the Social 
Security Administration (SSA).  However, administrative 
documents and medical records relating to his SSA claim are 
not presently associated with the evidence.  As these records 
may be relevant to his PTSD claim, a remand is warranted so 
that the SSA may be contacted and asked to provide copies of 
the medical records reviewed by that agency when it decided 
the  veteran's SSA claim.  (See Murincsak v. Derwinski, 
2 Vet. App. 363, 371 (1992).)

Lastly, the VA medical records associated with the claim show 
that the veteran reported receiving psychiatric treatment 
from a private health care provider who prescribed him with 
the psychotropic medication benzodiazepam.  These private 
treatment records are not currently associated with the 
evidence.  The case should therefore be remanded so that 
further development may be conducted to obtain and include 
these outstanding records with the veteran's claims file.  
(See Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).)

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if he is required to take 
further action.

In view of the foregoing discussion, the case is REMANDED for 
the following actions:

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claim for service 
connection for PTSD under the Veterans 
Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter "the VCAA").  In doing so, 
the RO should ensure that all 
notification and assistance requirements 
of the VCAA are satisfied, including 
notice to the veteran of the evidence 
necessary to substantiate his claim and 
the division of responsibility between 
the VA and the veteran in obtaining that 
evidence.

2.  The RO should contact the veteran 
and ascertain whether he has been 
afforded additional treatment for PTSD 
at VA or private medical facilities 
since the date of the last records 
included in the claims file.  The RO 
should then obtain copies of those 
records (with the appropriate 
authorization from the veteran) and 
associate them with the claims folder.  
These records should include, but are 
not limited to, those private records 
showing treatment with benzodiazepam 
therapy as indicated by the veteran.

3.  The RO should contact the SSA and 
request that it provide copies of the 
pertinent medical records used in the 
adjudication of the veteran's claim for 
SSA disability benefits.  

4.  The RO should review the file and 
prepare a summary of the claimed 
stressors.  This summary and a copy of 
the veteran's service documents should be 
sent to the USMC Historical Center, 
Archives Section, Building 58, Washington 
Navy Yard, Washington, D.C.  The 
Historical Center should be provided with 
a copy of any information obtained above, 
and should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors, including a unit history for 
the MABS-11, MAG 11, 1st Marine Airwing, 
for the period from June 30, 1970 to May 
7, 1971.

5.  The USMC Historical Center should be 
asked to discuss what the records show 
with regard to incidents of enemy attacks 
at the operating area of MABS-11, MAG 11, 
1st Marine Airwing, for the period from 
June 30, 1970 to May 7, 1971, with regard 
to the areas in or around the Marine 
Corps airbase in Da Nang, Vietnam.

6.  Following the receipt of a response 
from the USMC Historical Center, the RO 
must prepare a report detailing the 
nature of any stressor which that agency 
has determined is established by the 
record.  If any stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

7.  The veteran should be provided with 
a VA psychiatric examination.  The 
examiner should review his claims folder 
prior to conducting the examination.  If 
a diagnosis of PTSD is established, the 
examiner must identify specifically the 
stressor or stressors on which the 
diagnosis is based.

8.  Thereafter, the RO should ensure 
that all notice and duty-to-assist 
provisions of VCAA have been properly 
applied in the development of the claim.  
Then the claim of entitlement to service 
connection for PTSD should be considered 
based on all evidence of record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case containing notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


